The report of the learned official referee is confirmed and his opinion adopted. While we do not approve of the delay of the respondent in accounting to his client, nevertheless, under the circumstances of the case we think that the matter calls for no action on the part of this court. The action of the Brie County Bar Association in presenting the petition in this proceeding was justified by the evidence in its possession at the time, and its diligence should be commended, but the evidence given upon the hearing, as a whole, sustains the conclusions of the referee.